DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padlo (5,673,959).
Padlo discloses the claimed folding top assembly with a folding frame assembly and a cover (see column 3, lines 52-54) for covering an upwardly facing “opening” defined by the windshield header, the tops of the doors, the vertical rear edges of the doors, the 

Regarding claim 5, the first and second links 64, 68 (Figures 1-2) arranged symmetrically on opposite sides of the vehicle are spaced apart from the first and second frame supports 34, 34’ (Figure 1) when the cover is in an open position.
Regarding claim 7, the cover support 74, 78, 78’ is considered to comprise a “front attachment bar” 74 which is configured to selectively couple to the vehicle (see column 5, lines 40-42).  Such portion of the vehicle to which the attachment bar 74 is selectively is an inherent windshield header in the form of a “front support beam”.  The frame of the windshield of an open topped vehicle includes an upper horizontal portion, side portions and a lower portion often identified as a cowl.  The upper portion of the windshield frame is  an elongated member known in the art as a “header” and such header is known in the prior art to take the form of a “front support beam”.  Such header is inherent to the top assembly of Padlo because without it there would be no way to selectively couple the attachment bar 74 relative to the vehicle as described in column 5, lines 40-42.
Regarding claim 8, the inherent header as explained in detail above with respect to the treatment of claim 7 is considered to be a “cross beam” which is spaced apart from and forward of the rear” U-shaped inverted “beam” 30.
Claim 10 which is broader than claim 1 and includes no features that are not already set forth in claim 1 is considered to be anticipated by Padlo for the reasons set forth above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Padlo in view of Troeger et al.

Troeger et al. disclose a convertible top arrangement where a forward bow 17 includes first and second “links” 17’ on opposite sides of the vehicle which connect to a front cross member 17”.  Reference Figure 9.  The links 17’ are attached to a rear bow 15 rather than a rear support beam.  The first and second “links” include two segments 83, 85 having a hinge arrangement 89 and a collar 91 with the collar slidingly engaging the links.  See Figures 21-23.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to provide the first and second links 64, 68 on both dies of the vehicle to include a hinge arrangement and a collar with the collar slidingly engaging the links as taught by Troeger et al. in order to permit two segments of each link to be selectively fixed or pivoted with respect to one another based upon the position of the collar thereby providing an addition degree of adjustment of the folding top assembly

Allowable Subject Matter

Claims 3, 4, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The recitation in claim 4 that a proximal segment surrounds a distal segment of the arms 
is not shown by Padlo. Also, such feature is not taught nor fairly suggested by the prior art of record.

The recitation in claim 9 that the cover is a non-folding panel is not shown by Padlo where the cover is described as being a flexible material (see column 3, lines 52-53) and is clearly foldable as shown in Figure 3.  This claim sets forth the embodiment shown in Figure 28 where the cover can be a hard top or rigid top.  Also, such feature is not taught nor fairly suggested by the prior art of record.

The recitation in claim 11 of a cross beam extending between the first and second frame supports which is spaced apart from and forward of the rear support beam and spaced apart from and rearward of a front edge of the opening of the vehicle with at least one link rotatably coupled to the cross beam is not shown by Padlo.  Note that for treatment of claim 8, as detailed above, referenced the inherent header as being a “cross beam”.  However, claim 11 sets forth that the cross beam is “spaced apart from and rearward of a front edge” of the opening of the vehicle.  The header of Padlo defines a front edge of the opening and therefore is not “rearward of a front edge of the opening”.  Also, such feature is not taught nor fairly suggested by the prior art of record.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neubrand discloses a convertible top selectively coupled to a “header” 14 (Figure 1) as is notoriously well known in the art.
Lewis et al. disclose a rearwardly folding forward section of a convertible top (Figures 6-7) which then slides rearwardly to a fully open position rather than being rotatably coupled to a rear support beam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
4/29/21